               Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 1 of 53




                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

               v.
                                                                                             CRIMINAL ACTION
 ASKIA WASHINGTON,                                                                           NO. 13-171-2

                                       Defendant.


                                                                OPINION
Slomsky, J.                                                                                                        January 13, 2021


                                                     TABLE OF CONTENTS

I.        INTRODUCTION ................................................................................................................... 3

II. BACKGROUND ..................................................................................................................... 4

     A.      Defendant’s Conviction ...................................................................................................... 4

     B.      ATF Stash House Sting Operation ...................................................................................... 6

     C.      Defendant’s Selective Enforcement Claim ......................................................................... 8

             1. Defendant’s Initial Discovery Motion............................................................................ 8

             2. Government’s Response to Initial Discovery Motion ...................................................11

             3. Order Denying Initial Discovery Motion ..................................................................... 13

     D.      Third Circuit Decision ...................................................................................................... 15

     E.      Proceedings in the District Court on Remand................................................................... 19

             1. First Discovery Motion ................................................................................................ 19

                 a. Defendant’s Motion to Compel Discovery .............................................................. 19

                 b. Government’s Response to First Discovery Motion ................................................ 21

                 c. Order Granting the Discovery Motion ..................................................................... 22

                                                                      1
            Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 2 of 53




          2. Second Discovery Motion............................................................................................ 22

              a. Defendant’s Second Motion to Compel Discovery ................................................. 22

              b. Government’s Response to Second Discovery Motion ........................................... 25

              c. Defendant’s Reply to Government’s Response........................................................ 28

              d. Order Granting the Second Discovery Motion ........................................................ 28

          3. Final Discovery Motion ............................................................................................... 29

              a. Defendant’s Third Motion to Compel Discovery .................................................... 29

              b. Government’s Response to Third Discovery Motion .............................................. 31

              c. Defendant’s Reply to Government’s Response........................................................ 32

              d. Order Granting in Part and Denying in Part the Third Discovery Motion .............. 32

              e. Government’s Supplemental Response/Production of Discovery ........................... 34

          4. The Motion Presently Before the Court ....................................................................... 35

              a. Defendant’s Motion to Vacate Judgment and Dismiss Superseding Indictment ...... 35

              b. Government’s Response to the Motion ..................................................................... 37

III. DISCUSSION ....................................................................................................................... 41

   A.     Standard for Equal Protection Selective Enforcement Claim ........................................... 41

          1. Discriminatory Effect ................................................................................................... 42

          2. Discriminatory Intent ................................................................................................... 47

IV. CONCLUSION ..................................................................................................................... 53




                                                                    2
          Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 3 of 53




I.      INTRODUCTION

        For decades, the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) has

conducted “stash house” reverse sting operations across the country, in which undercover agents

allegedly entice individuals to rob a fictitious drug stash house with the promise of a large payout.

The operations are called “reverse” stings because federal agents initiate the opportunity for

criminal conduct by setting up the fictitious robbery and arrest the suspects just before they carry

out what they believe is a real robbery. 1 These stings have become increasingly controversial over

the years as their fictional nature has resulted in convicting a disproportionate number of

minorities. 2 In several cases, minority defendants have moved to obtain discovery on ATF’s

policies, procedures, and investigation and case records, hoping that the disclosed evidence reveals

some indicia of racial profiling. Defendant Askia Washington, who is African American, is one of

those individuals.

        After four discovery requests, three following a remand from the Third Circuit Court of

Appeals, Defendant now files the instant Motion to Vacate Judgment and Dismiss [his]

Superseding Indictment.       (Doc. No. 380.)      He claims that the evidence disclosed by the

Government shows ATF agents violated equal protection rights when conducting stash house sting



1
     See United States v. Black, 733 F.3d 294, 297 n.1 (9th Cir. 2013).
2
     See United States v. Sellers, 906 F.3d 848, 859 (9th Cir. 2018) (alteration in original) (quoting
     Marc D. Esterow, Lead Us Not into Temptation: Stash House Stings and the Outrageous
     Government Conduct Defense, 8 DREXEL L. REV. ONLINE 1, 31 (2016)) (“[L]aw enforcement
     agents—whether consciously or not—appear to primarily target racial minorities. Nationwide,
     ‘approximately 90% of the individuals currently imprisoned as a result of [a] . . . stash house
     sting are either African-American or Hispanic.’”); United States v. McLean, 85 F. Supp. 3d
     825, 827 (E.D. Pa. 2015) (citing Brad Heath, Investigation: ATF Drug Stings Targeted
     Minorities,       U.S.A.        TODAY,       July       20,       2014,        available        at
     http://www.usatoday.com/story/news/nation/2014/07/20/atf-stash-house-stingsracial-
     profiling/12800195/) (“[A]pproximately 90 percent of the defendants were racial or ethnic
     minorities.”).
                                                   3
           Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 4 of 53




operations in this District. As a reprieve, he asks the Court to vacate his judgment and dismiss his

Superseding Indictment on the ground that ATF agents investigated him because of his race and

violated his equal protection rights. Although Defendant’s proffered evidence confirms that ATF

stash house stings disproportionately impact minorities, under the legal standard governing

selective enforcement claims, Defendant’s Motion will be denied because his proffered evidence

falls short of proving selective enforcement by ATF agents. 3

II.       BACKGROUND

          The procedural history of this case spans six years and largely concerns defense discovery

requests to establish selective enforcement. In this regard, the Third Circuit remanded this case in

2017 for this Court to reconsider Defendant’s requests for discovery on ATF policies, procedures,

and stash house stings, and thereafter, to decide the merits of the selective enforcement claim. To

understand how the Motion to Vacate Judgment and Dismiss [his] Superseding Indictment (Doc.

No. 380) came to fruition, a lengthy recitation of the factual history is necessary.

          A.        Defendant’s Conviction

          On April 11, 2014, a grand jury returned a six-count Indictment against Defendant Askia

Washington (“Defendant”) and three co-defendants. (Doc. No. 24.) Defendant was charged with:




3
      Selective enforcement is different from selective prosecution. The Third Circuit has aptly
      described the distinction in United States v. Washington, 869 F.3d 193 (3d Cir. 2017), cert.
      denied, 138 S. Ct. 713 (2018). The court noted as follows:

          Washington's argument rests on the distinction between “selective prosecution” and
          “selective enforcement,” labels that we (and others) sometimes deploy
          interchangeably. Here, we use them as Washington does. “Prosecution” refers to
          the actions of prosecutors (in their capacity as prosecutors) and “enforcement” to
          the actions of law enforcement and those affiliated with law-enforcement
          personnel.

      Id. at 214.
                                                  4
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 5 of 53




       (1) Conspiracy to commit robbery which interferes with interstate commerce, in

           violation of 18 U.S.C. § 1951 (Count 1);

       (2) Attempted robbery which interferes with interstate commerce, in violation of

           18 U.S.C. § 1951 (Count 2);

       (3) Conspiracy to possess with the intent to distribute 5 kilograms or more of

           cocaine, in violation of 21 U.S.C. § 846 (Count 3);

       (4) Attempted possession with intent to distribute 5 kilograms or more of cocaine,

           in violation of 21 U.S.C. § 846 (Count 4);

       (5) Possession of a firearm in furtherance of a crime of violence and a drug

           trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) (Count 5); and

       (6) Being a convicted felon in possession of a firearm, in violation of 18 U.S.C. §

           922(g)(1) (Count 6).

(Id.) The Superseding Indictment was filed after Defendant’s three co-defendants pled guilty and

it contains the same six charges as set forth in the original Indictment. (See Doc. No. 184.)

       On June 1, 2015, Defendant’s case proceeded to trial, and on June 9, 2015, a jury found

him guilty on Counts 1 to 4 and not guilty on Count 5. (See Doc. Nos. 206, 218.) Count 6 was

dismissed. (See Doc. Nos. 218-19.) On June 13, 2016, Defendant was sentenced to 264 months’

imprisonment followed by 10 years’ supervised release. (See Doc. No. 287.)




                                                 5
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 6 of 53




       B.      ATF Stash House Sting Operation 4

       Defendant’s conviction stems from a “stash house” 5 sting operation overseen by agents of

the Philadelphia Office of ATF. ATF agents are alert to individuals who they believe are involved

in planning robberies of drug “stash houses,” and once identified, undercover agents “plan” a

robbery of the fictitious drug stash house with the individuals. It is carried out as follows:

       [A]n undercover agent poses as a disgruntled drug courier with knowledge about a
       stash house protected by armed guards and containing a large amount of cocaine.
       The agent suggests to targets of the reverse sting that they join forces, rob the house,
       and split the proceeds. Once the targets have taken steps to rob the fictional house,
       they are arrested and charged with conspiracy to violate federal narcotics laws.

United States v. Pedrin, 797 F.3d 792, 794 (9th Cir. 2015), cert. denied, 136 S. Ct. 2401 (2016).

       In late 2012, co-defendant Dwight Berry (“Berry”) approached an ATF confidential

informant (“CI”) and asked if he knew anyone that Berry could rob for drugs. (See Doc. No. 280

at 2.) The CI alerted ATF of the encounter, and ATF subsequently started an investigation into

Berry led by Special Agent John Bowman. (See id.) On February 18, 2013, Berry met with the

CI to discuss the prospect of robbing a drug stash house. (See id. at 3.) The CI told Berry about a

drug courier friend who knew of a stash house where kilograms of cocaine were located and could

be stolen, and Berry expressed interest in robbing it. (See id.; Doc. No. 184 at 3.) In reality, the

friend was Special Agent Patrick Edwards (“Edwards”) acting in an undercover capacity. (See id.;

Doc. No. 184 at 3.) Two days later, Berry met with the CI and Edwards to discuss plans to rob the




4
    The factual background of the ATF sting operation is primarily taken from the Superseding
    Indictment (Doc. No. 184) and the Court’s Superseding Opinion denying Defendant’s Motion
    for a New Trial (Doc. No. 280). The description of the general nature of ATF stash house sting
    operations is taken from United States v. Pedrin, 797 F.3d 792, 794 (9th Cir. 2015), cert. denied,
    136 S. Ct. 2401 (2016), which was cited by the Third Circuit in describing ATF sting operations
    in their Opinion in this case. See Washington, 869 F.3d at 196 n.1.
5
    “[H]ouses in which drugs are ‘stashed.’” Pedrin, 797 F.3d at 794.
                                                  6
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 7 of 53




stash house. (See Doc. No. 280 at 3.) It was at this meeting that Berry told the CI and Edwards

of others who would be interested in participating in the robbery, one being Defendant. (See id.)

       On March 4, 2013, Berry introduced Defendant Washington and another individual to the

CI and Edwards “as the individuals who will be committing the robbery with Berry.” (Doc. No.

184 at 4.) During this meeting, Defendant expressed his desire to participate in the robbery,

discussed details of the plan to do so with Berry, and helped Edwards decide what to do with his

portion of the stolen cocaine. (See id.; Doc. No. 280 at 4.) From this time to March 15, 2013, the

date of the planned robbery, phone calls recorded by Edwards show Defendant and Berry

“[speaking] frequently about the plan to rob the stash house[,]” and Berry continuing to meet with

the CI and Edwards to further discuss details. (Doc. No. 280 at 4.)

       On March 15, 2013, Defendant, Berry, and two other co-defendants met the CI and

Edwards at the Hilton Hotel on Island Avenue in Philadelphia, Pennsylvania. (See id. at 5.) At

this meeting, which preceded the planned robbery, Edwards provided the address of the stash house

and, upon Berry’s request, reviewed the robbery plan:

       [T]he target of the robbery was a house at which 10 kilograms of cocaine would be
       found; that the building would be guarded by a man at the door, who carried a
       firearm; that a second man further inside the home would also be armed; that the
       second man would have control of the drugs; that the drugs would be stored in a
       white cooler; and that there would be no money found in the house.

(Id.) The men then discussed their plan of action:

       [T]hat they would all drive to a staging area closer to the target location; that when
       they made their assault on the drug house, two of them would be the first to enter
       the house; that they would be armed; that they would likely bind the people inside
       the house; that they would treat [Edwards], who would be in the house, as if he
       were another victim to evade the suspicion by the drug dealers . . . .

(Id.) “From the hotel, [Edwards] and the five member robbery crew drove to a parking lot in

Southwest Philadelphia where the robbery conspirators were arrested.” (Id. at 6.) Defendant’s



                                                 7
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 8 of 53




girlfriend drove him to the parking lot separately in a Chrysler 300, and Defendant was

immediately taken into custody upon arrival. (See id.) ATF agents recovered a backpack, gloves,

a mask, a lighter, and lighter fluid from the Chrysler. (See id.)

       C.      Defendant’s Selective Enforcement Claim

               1.      Defendant’s Initial Discovery Motion

       On April 27, 2014, after indictment but before trial, Defendant filed a Motion for Discovery

and an Evidentiary Hearing on the Issue of Racial Profiling/Selective Prosecution. (Doc. No. 126.)

In his motion, Defendant asserted that the Philadelphia District Office of ATF, in concert with the

United States Attorney for the Eastern District of Pennsylvania, illegally targeted Defendant

Washington, Berry, and the other co-defendants, who are all African American men, to execute the

sting operation. (See id. at 2.)

       At the outset, Defendant argued that “the prosecution in the instant case is based on the

racial identity of the targets[,]” and ATF confidential informants “were allowed to randomly

identify and solicit” minority targets for the purpose of “creating and instigating a ‘sting’ operation

in the form of a specific type of crime, to wit: a phony robbery of a non-existent drug ‘stash

house.’” (Id.) Defendant contended that the sting operation carried out in his case is just “another

in what has become a staple practice” of ATF agents. (Id. ¶ 1.) All ATF stash house sting

operations are allegedly carried out in the same manner:

       [A]n informant and undercover agent purport to have knowledge of numerous stash
       house operations run by a drug kingpin whose identity and location was known
       only to the informant and/or undercover agent wherein drugs (invariably cocaine
       or crack cocaine and always in sufficient quantities to trigger statutory minimum
       sentences) were stored and guarded by just a few people with guns. The informant
       and/or undercover agent purported to have prior knowledge of and access to the
       hypothetical residence because they were involved in purchasing and/or delivering
       large quantities of drugs as Couriers . . . the fictional stash house and cocaine would
       be bait . . . and the firearms were to be promoted and provided by the Government. 6

6
    In this case, the firearms were provided by the co-defendants. (See Doc. No. 280 at 6.)
                                                  8
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 9 of 53




(Id. at 4 ¶ 1.) “Using this policy and practice,” Defendant argued that the Government gives the

green light for their informants and agents to “search, invariably, and seemingly deliberately, for

their prey: African-Americans or Latinos whom they believe possibly would be interested in the

commission of a stash house robbery[,]” namely those who would be “persuaded to act on the

Government’s legal and factual fiction.” (Id.)

       Including the ATF sting operation in this case, Defendant pointed to “at least four phone

[sic] stash house robbery cases charging 20 individuals, all African Americans[]” from 2009 to

2014. (Id. ¶ 5.) 7 These “phony stash house” sting operations, Defendant asserted, “illustrate a

discriminatory law enforcement policy and/or practice by the Government” where ATF agents

willfully and deliberately select African Americans. (Id. ¶ 6.) Based on these revelations,

Defendant sought the following discovery from the Government:

       a. A list by case name, number and the race of each defendant of all phony stash
       house robbery cases brought by the United States Attorney’s Office for the Eastern
       District of Pennsylvania from 2009 to the present based on investigations conducted


7
    Specifically, Defendant cited the following four cases from the Eastern District of
    Pennsylvania:

       a. United States v. Alhinde Weens and Lamar C. Smith, Magistrate Case No. 09
       583, Criminal No. 09-708 [], in which both defendants were African American[,]

       b. United States v. Charles Bryant, Brian Andrews Sr., Brian Andrews Jr., Shawn
       Mobley, Tito Hoskins, and Kenyon Williams, Magistrate Case No. 12-935-M,
       Criminal No. 12-346 [], in which all defendants were African American[,]

       c. United States v. Robert Lamar Whitfield, Marlon Graham, Kareem Long, Najee
       Murray and Frank Thompson (Magistrate Case No. 12-1089, Criminal No. 12-418
       [], in which all defendants are African Americans[, and]

       d. The instant case, United States v. Dwight Berry, Antonio Ellis, Jermau Johnston
       and Askia Washington, Magistrate Case No. 13-316, Criminal No. 13-171 [], in
       which all defendants are African American.

    (Doc. No. 126 ¶ 4(a)-(d).)
                                                 9
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 10 of 53




       by ATF or any other federal law enforcement agency, and any documents that show
       that the information stated in paragraph 4a-d supra[] 8 is incorrect.

       b. For each such case listed in response to section “a” above, a statement of prior
       Criminal contact each investigating federal agency had with each defendant prior
       to initiating every fictitious stash house robbery. (If all such information for a
       particular case is contained in the criminal complaint, provision of a copy of the
       complaint would be a sufficient response).

       c. The statutory or regulatory authority for ATF or any other federal law
       enforcement agency to instigate and/or pursue fictitious stash house robbery cases
       involving any pretext of illegal drugs (e.g. heroin, cocaine, crack, ecstasy,
       methamphetamine, etc.), or any decision by any federal agency, the Justice
       Department or the White House to authorize AFT [sic] or any other federal law
       enforcement agency to pursue such cases in the Eastern District of Pennsylvania.

       d. All national and Philadelphia Field Office ATF manuals, circulars, field notes,
       correspondence or any other material which discuss “stings”, “reverse stings”,
       “phony stash house rip-offs or robberies” or entrapment operations, including
       protocols and/or directions to agents and to confidential informants regarding how
       to conduct such operations, how to determine which persons to pursue as potential
       targets or ultimate defendants, how to ensure that the targets do not seek to quit or
       leave before an arrest can be made, and how to ensure that the agents are not
       targeting persons for such operations on the basis of their race, color, ancestry or
       national origin.

       e. All documents that contain information on whether and how supervisors and
       managers of the Philadelphia Area ATF and other federal law enforcement agencies
       involved in phony stash house robbery cases sought to determine whether or not its
       agents and informants were targeting persons on the basis of their race, color,
       ancestry or national origin for these phony stash house robbery cases, and what
       actions did the Philadelphia Area ATF (i.e., operating in the Eastern District of
       Pennsylvania) or other federal law enforcement agency supervisors and managers
       took to ensure that agents and/or informants were not targeting persons for such
       operations on the basis of their race, color, ancestry or national origin.

       f. The number of paid and unpaid confidential informants utilized by the
       Philadelphia Area ATF from 2009 to the present and the number of those
       confidential informants who had access to non-African American or persons of
       non-African descent who could be targeted for fictitious stash house robbery cases.

       g. The factual basis in each case cited in paragraph 4 and cases produced in
       response to the above and the cases produced in response to paragraph 10a



8
    See supra note 7.
                                                10
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 11 of 53




        regarding decisions made to pursue or initiate an investigation against any of the
        individuals listed as defendants in these cases.

        h. All documents containing instructions given to Assistant United States
        Attorneys since 2009 regarding the responsibilities of Assistant United States
        Attorney to ensure that defendants in cases brought by the Office of the United
        States Attorney for the Eastern District of Pennsylvania have not been targeted due
        to their race, color, ancestry or national origin and specifically that those persons
        who are defendants in phony stash house cases in which ATF was the investigatory
        agency have not been targeted due to their race, color, ancestry or national origin
        and that such prosecutions have not been brought with any discriminatory intent on
        the basis of the defendant’s race, color, ancestry or national origin.

        i. All documents that contain information about all actions taken during the time
        the United States Attorney for the Eastern District of Pennsylvania [sic] regarding
        all duties and responsibilities of Assistant United States Attorneys for the Eastern
        District of Pennsylvania to ensure and/or check to determine that defendants in
        cases brought by the Office of the United States Attorney for the Eastern District
        of Pennsylvania have not been targeted due to their race, color, ancestry or national
        origin and specifically that those persons who are defendants in phony stash house
        cases in which ATF was the investigatory agency have [not] been targeted due to
        their race, color, ancestry or national origin and that such prosecutions have not
        been brought with any discriminatory intent on the basis of the defendant’s race,
        color, ancestry or national origin.

(Id. ¶ 10(a)-(i).)

                 2.    Government’s Response to Initial Discovery Motion

        On April 28, 2014, the Government responded to Defendant’s Discovery Motion on the

Issue of Racial Profiling/Selective Prosecution. (Doc. No. 127.) Opposing Defendant’s motion,

the Government argued that the motion lacked merit because the allegations failed to meet the

standards set forth in United States v. Armstrong, 517 U.S. 456 (1996) and United States v. Bass,

536 U.S. 862 (2002). (See id. at 1.) Since Armstrong and Bass “do not permit disclosure of

information regarding prosecutorial policies and decisions absent ‘a credible showing of different

treatment of similarly situated persons[]’” of a different race, the Government asked the Court to

deny Defendant’s discovery motion as he “failed to make such a showing . . . .” (Id. at 1-2)

(quoting Armstrong, 517 U.S. at 470).


                                                 11
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 12 of 53




       The Government pointed out that “Federal Rule of Criminal Procedure 16, which governs

discovery in criminal cases, does not authorize defendants to examine government documents in

preparation for a selective prosecution claim.” (Id. at 2) (citing Armstrong, 517 U.S. at 463).

Instead, a defendant requesting discovery must meet the “demanding” Armstrong standard: a

“‘credible showing’ that ‘similarly situated individuals of a different race were not prosecuted.’”

(Id.) (quoting Armstrong, 517 U.S. at 465). 9

       The Government then stated that the Supreme Court “reaffirmed its unwavering antipathy

toward examination of prosecutorial files” in Bass when it held that “statistical data alone was

insufficient, in the absence of proof regarding particular similarly situated persons who were

treated differently than the defendant.” (Id. at 5-6.) As the Government summarily argued:

       In Armstrong and Bass, as in the instant motion, the issue is not simply a lack of
       statistics, but rather the absence of evidence regarding particular similarly situated
       persons who were treated differently than the defendant . . . As in Armstrong and
       Bass, the defendant here has not presented any evidence that any similarly situated
       person of a different race has not been prosecuted.

(Id. at 7.) Because “the sum total of all ‘evidence’ provided by the [D]efendant in support of his

selective prosecution discovery demands is an anecdotal list of four cases, including his own[,]”

the Government asked the Court to deny Defendant’s motion since his proffered evidence was “far

less than the evidence submitted to the district court in Armstrong, which the Supreme Court

deemed insufficient to merit discovery.” (Id. at 6-7.)




9
    After discussing Armstrong (see Doc. No. 127 at 2-4), the Government noted how “neither the
    Supreme Court nor the Third Circuit has ever found sufficient evidence to permit discovery of
    a prosecutor’s decision-making policies and practices,” citing United States v. Hedaithy, 392
    F.3d 580 (3d Cir. 2004) and United States v. Abuhouran, 161 F.3d 206 (3d Cir. 1998) as
    examples. (Id. at 4.)
                                                12
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 13 of 53




               3.      Order Denying Initial Discovery Motion

       After hearing the parties’ arguments at a hearing on the motion (Doc. Nos. 131-32), and

reviewing supplemental documents provided by Defendant at the hearing (Doc. No. 130), the

Court denied Defendant’s motion on June 30, 2014. (See Doc. No. 135.)

       While the Court held that Armstrong set forth the applicable standard for Defendant to

meet to obtain discovery, the Court noted Defendant’s motion raised a claim of selective

enforcement, not selective prosecution. (See id. at 5.) As the Court explained:

       While Defendant refers to “selective prosecution” in his Motion, he actually
       complains of racial profiling or “selective law enforcement.” However, “the same
       analysis governs both types of claims: a defendant seeking discovery on a selective
       enforcement claim must meet the same ‘ordinary equal protection standards’ that
       Armstrong outlines for selective prosecution claims.” United States v. Barlow, 310
       F.3d 1007, 1010 (7th Cir. 2002).

(Id. at 5-6 n.2.) Therefore, the Court reiterated the Armstrong standard:

       The claimant must demonstrate that the federal prosecutorial policy “had a
       discriminatory effect and that it was motivated by a discriminatory purpose.” To
       establish a discriminatory effect in a race case, the claimant must show that
       similarly situated individuals of a different race were not prosecuted.

(Id. at 6) (quoting Armstrong, 517 U.S. at 465-66). “This requires a criminal defendant to make

‘a credible showing of different treatment of similarly situated persons.’”        (Id.) (quoting

Armstrong, 517 U.S. at 470). After Armstrong, the Supreme Court in Bass “further explained that

‘raw statistics regarding overall charges say nothing about charges brought against similarly

situated defendants.’” (Id. at 7) (quoting Bass, 536 U.S. at 864).

       This Court then described all proffered evidence in support of Defendant’s motion:

       [F]rom 2009 to the present, the Government has brought at least four phony stash
       house robbery cases against twenty individuals, all of whom are African
       American[;] . . . various news articles discussing the Government’s use of these
       types of sting operations; filings in phony stash house robbery cases from outside




                                                13
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 14 of 53




        the Third Circuit; and Department of Justice policy guidelines regarding the
        impermissibility of racial profiling by federal law enforcement agencies. 10

(Id.) Ultimately, the Court agreed with the Government and found that the evidence did not meet

the Armstrong standard and Defendant was not entitled to discovery. (See id.)

        In reaching this conclusion, the Court strictly adhered to Armstrong and distinguished

similar cases where courts did not do the same. (See id. at 8-10.) 11 Next, because “the only

evidence Defendant submitted relevant to sting operations in this district is the fact that since 2009,

the Government has brought at least four phony stash house robbery cases, in which only African

Americans were charged[,]” the Court held that, in light of Bass, this statistical evidence did not

meet the “discriminatory effect” prong of Armstrong. (Id. at 10.) Defendant also failed to establish

“discriminatory purpose” because he could not rest on general allegations “that he may have been

unintentionally discriminated against by a Government practice or policy.” (Id. at 11.) Thus,

“[w]ithout presenting evidence that similarly situated individuals were not targeted for these sting



10
     The news articles, filings in stash house cases outside the Third Circuit, and Department of
     Justice policy guidelines were proffered by Defendant in a pro se filing. (See Doc. No. 121.)
11
     The Court distinguished United States v. Brown, et al., 12-cr-632, Doc. No. 153 (N.D. Ill. July
     31, 2013), United States v. Williams, et al., 12-cr-887, Doc. No. 70 (N.D. Ill. July 31, 2013),
     and United States v. Davis, et al., 13-cr-63, Doc. No. 124 (N.D. Ill. Oct. 30, 2013) for either
     not applying the Armstrong standard in full or not applying it at all. (See Doc. No. 135 at 8.)

     The Court also distinguished United States v. Alexander, No. 11-148-1, 2013 WL 6491476
     (N.D. Ill. Dec. 10, 2013) even though the district court judge conducted “a full Armstrong
     analysis.” (Id. at 8-9.) The court in Alexander “found that the defendant failed to make a
     credible showing of discriminatory effect and also failed to provide evidence of discriminatory
     intent[,]” but “nevertheless ordered the Government to produce limited discovery in the case.”
     (Id. at 9) (citing Alexander, 2013 WL 6491476, at *4-5). And shortly after Alexander was
     issued came United States v. Hare, No. 13-650, 2014 WL 1573545 (D. Md. Apr. 17, 2014), in
     which “the production of limited discovery” was ordered “despite finding that the defendants
     had failed to make the necessary showing of discriminatory effect and discriminatory intent
     under Armstrong.” (Id. at 9.) This Court found Alexander and Hare unpersuasive because the
     “two district courts ordered discovery, despite finding that defendants failed to satisfy
     Armstrong’s rigorous standard.” (Id.)
                                                  14
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 15 of 53




operations,” the Court denied Defendant’s discovery motion because he did not meet “Armstrong’s

rigorous burden[]” of “demonstrat[ing] that the Government’s use of fictitious stash house sting

operations ha[d] both a discriminatory effect and a discriminatory purpose.” (Id. at 11-12.)

        D.      Third Circuit Decision

        On June 14, 2016, Defendant appealed his conviction to the Third Circuit (see Doc. No.

288), and on August 28, 2017 the Third Circuit affirmed the conviction and sentence, vacated the

Court’s Order denying discovery (Doc. No. 135), and remanded for post-judgment proceedings on

the matter of discovery for the selective enforcement claim and a decision on the merits of the

claim. (See Doc. Nos. 308, 310); United States v. Washington, 869 F.3d 193 (3d Cir. 2017), cert

denied, 138 S. Ct. 713 (2018).

        Defendant had raised three issues on appeal. 12 See Washington, 869 F.3d at 197. One issue

before the Third Circuit was whether this Court “erroneously relied on the hard-to-meet test for

‘selective   prosecution’ discovery”      established    in Armstrong       and   Bass    (hereinafter

“Armstrong/Bass”) in denying Defendant’s discovery motion. Id. Defendant asked the Third

Circuit to follow the Seventh Circuit’s decision in United States v. Davis, 793 F.3d 712 (7th Cir.

2015) (en banc), 13 to distinguish a selective prosecution claim from a selective enforcement claim,

and to apply “a relaxed discovery standard for the latter.” Id.


12
     Two of the three issues Defendant raised on appeal—a challenge to statutory mandatory
     minimums and a claim of ineffective assistance of counsel—were rejected by the Third Circuit,
     see Washington, 869 F.3d at 197, and are not in issue here.
13
     In Davis, the Seventh Circuit directed the district court to “take ‘measured steps’ to determine
     the scope and boundaries of discovery” as follows:

        First, the district court was to determine whether there was reason to believe that
        race played a role in the investigation—that “forbidden selectivity occurred or
        plausibly could have occurred”—by evaluating the evidence already of record, new
        evidence acquired by the defendants, and (if necessary) the affidavits and limited
        testimony of case agents. If the inquiry gave the district court reason to believe that
                                                  15
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 16 of 53




       The Third Circuit noted that “selective prosecution” and “selective enforcement” are often

used interchangeably by courts but found it important to separate the terms from one another—

“‘[p]rosecution’ refers to the actions of prosecutors (in their capacity as prosecutors) and

‘enforcement’ to the actions of law enforcement and those affiliated with law-enforcement

personnel.” Id. at 214. In view of the distinction, the Third Circuit explained:

       We start with a point of commonality. Substantive claims of selective prosecution
       and selective enforcement are generally evaluated under the same two-part test,
       which is derived from a line of seminal Supreme Court cases about the collision
       between equal protection principles and the criminal justice system. A defendant
       challenging a criminal prosecution at either the law enforcement or prosecution
       inflection points must provide “clear evidence” of discriminatory effect and
       discriminatory intent (the latter is sometimes referred to as “discriminatory
       purpose”). Meeting this standard generally requires evidence that similarly situated
       individuals of a difference [sic] race or classification were not prosecuted, arrested,
       or otherwise investigated.

Id. at 214 (emphasis in original).

       But the Supreme Court found “clear evidence” was too high a hurdle for criminal

defendants to meet in seeking discovery for a selective prosecution claim. See id. “Instead of

‘clear evidence,’” under Armstrong/Bass “a successful discovery motion can rest on ‘some

evidence.’” Id. (citations omitted) (emphasis added). This “still include[s] a showing that

similarly situated persons were not prosecuted[,]” and “the defendant's showing must be ‘credible’

and cannot generally be satisfied with nationwide statistics.” Id. at 214-15 (citations omitted).




       similarly situated persons would not have been pursued by law enforcement, in
       camera disclosure of targeting criteria might be called for. If the trail of
       breadcrumbs continued, additional targeted inquiries might be justified; and if the
       obtained information crossed the Armstrong/Bass threshold, the discovery could be
       “extended to the prosecutor's office.”

   Washington, 869 F.3d at 218 (citing United States v. Davis, 793 F.3d 712, 722-23 (7th Cir.
   2015) (en banc)) (emphasis in original).
                                                 16
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 17 of 53




        The Third Circuit then noted that “Armstrong/Bass has proven to be a demanding

gatekeeper[]” for those seeking discovery on a selective prosecution claim. Id. at 215. “The

government itself concede[d] that ‘neither the Supreme Court nor this [c]ourt has ever found

sufficient evidence to permit discovery of a prosecutor's decision-making policies and practices.’”

Id.; (see also Doc. No. 127 at 4.) Defendant highlighted this burden by arguing that “requiring the

same [standard] in law-enforcement cases—when there are likely to be no records of similarly

situated individuals who were not arrested or investigated—would transform the functional

impossibility of Armstrong/Bass into a complete impossibility.” Id. at 216. Because of this

burden, he asked the Third Circuit to allow selective enforcement discovery requests to “travel on

a less rocky path.” Id.

        The Third Circuit agreed that “the special solicitude shown to prosecutorial discretion,

which animated the Supreme Court's reasoning in Armstrong and Bass . . . does not inevitably flow

to the actions of law enforcement . . . .” Id. at 219. Prosecutors and law enforcement are afforded

different blankets of immunity— “[p]rosecutors are ordinarily shielded by absolute immunity for

their prosecutorial acts, but police officers and federal agents enjoy no such categorical

protection.” Id. 14 And challenges to an ATF reverse stash house sting operation, “a defined

operation . . . with policies, manuals, targeting criteria, and standards,” is a challenge “lodged

against entities rather than individuals[]” which “often cannot be met with qualified or good-faith

immunity defenses at all.” Id. at 220.

        Therefore, the Third Circuit held:

        In ruling on a pretrial discovery request that alleges selective prosecution and/or
        selective enforcement, a district court applies Armstrong/Bass to claims that


14
     “[F]ederal law enforcement officers are entitled only to qualified, or good faith, immunity.”
     Washington, 869 F.3d at 219 n.118 (first citing Orsatti v. N.J. State Police, 71 F.3d 480, 483
     (3d Cir. 1995); then citing Forsyth v. Kleindienst, 599 F.2d 1203, 1216 (3d Cir. 1979)).
                                                17
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 18 of 53




       implicate protected prosecutorial functions, such as those that arose in the
       namesake cases. If claims of selective law enforcement are raised, or there are
       “mixed” claims that involve prosecutors acting in investigative or other capacities
       (in short, performing functions that ordinarily would not draw absolute immunity),
       the standard guiding the district court's discretion is different. While
       Armstrong/Bass remains the lodestar, a district court retains the discretion to
       conduct a limited pretrial inquiry into the challenged law-enforcement practice on
       a proffer that shows “some evidence” of discriminatory effect. The proffer must
       contain reliable statistical evidence, or its equivalent, and may be based in part on
       patterns of prosecutorial decisions (as was the case in Davis) even if the underlying
       challenge is to law enforcement decisions. Distinct from what is required under
       Armstrong/Bass, a defendant need not, at the initial stage, provide “some evidence”
       of discriminatory intent, or show that (on the effect prong) similarly situated
       persons of a different race or equal protection classification were not arrested or
       investigated by law enforcement. However, the proffer must be strong enough to
       support a reasonable inference of discriminatory intent and non-enforcement.

       If a district court finds that the above has been met, it may conduct limited inquiries
       of the sort recommended in Davis, and cabined to the same considerations of
       judicial economy and the need to avoid protracted pretrial litigation of matters
       collateral to the upcoming trial—as well as the need to avoid impinging on other
       areas of executive privilege. Areas of consideration could include the testimony, in
       person or otherwise, of case agents or supervisors, and the in camera analysis of
       policy statements, manuals, or other agency documents. Relevant information,
       having passed the filter, can also be disclosed to the defendant, although the district
       court retains discretion to forgo disclosure of or otherwise restrict the use of
       information that, while relevant to a selective enforcement claim, might not
       ordinarily be the sort of discovery material available to a criminal defendant under
       Fed. R. Crim. P. 16 or Brady and its progeny.

       Throughout, the district court must be mindful that the end “goal” of such a
       discovery motion is a valid claim of selective enforcement under the heightened
       substantive standards, which we are not asked to diminish or distinguish. If the
       district court's initial or secondary inquiry sees that destination recede or stand still,
       not advance, the court operates within its discretion to deny additional discovery
       and to proceed to trial.

Id. at 220-21 (emphasis in original). So while “motions for discovery seeking information on

putative claims of unconstitutional selective enforcement are not governed by strict application of

the Armstrong/Bass framework[,]” they are still “guided by the spirit of Armstrong/Bass, which

incorporates the demands placed on the underlying substantive claims: not just ‘some evidence,’




                                                  18
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 19 of 53




but the heightened ‘clear evidence’ standard.” Id. at 220. In light of this holding, the Third Circuit

vacated and remanded as follows:

        Accordingly, we will vacate the District Court's discovery orders and remand for a
        renewed decision under the framework we articulate today. We emphasize that we
        are not directing the District Court to grant discovery; our collective thumbs are not
        on the scale. Rather, we commit the inquiry to the District Court's considerable
        discretion. We note that the District Court may, if it so chooses, consider additional
        information offered by Washington on remand as part of his proffer, as well as any
        relevant information (such as testimony about the racial cast of prior prosecutions)
        that was disclosed at trial.

Id. at 222.

        E.     Proceedings in the District Court on Remand

        Following the Third Circuit’s ruling, this Court granted Defendant a 60-day window “in

which to file a motion to establish evidence of discriminatory effect of selective enforcement and

a motion for discovery.” (Doc. No. 316.) Defendant then filed a motion seeking such discovery.

               1.      First Discovery Motion

                       a.      Defendant’s Motion to Compel Discovery

        On March 17, 2018, Defendant timely filed a Motion for Discovery Pertaining to a Claim

of Selective Enforcement. (Doc. No. 319.) In this motion, Defendant requested the following

from the Government:

        13. A list by case name and number of each defendant in every stash house robbery
        sting conducted by ATF from 2009 until 2014 that has been prosecuted, either by
        indictment of information, in the Eastern, Middle and Western Districts of
        Pennsylvania, the District of New Jersey and the District of Delaware;

        14. The race of each defendant;

        15. Whether informants were used in the investigations that led to the prosecutions
        and, if so, the race of the informant;

        16. Whether the informant initiated contact with the defendant or the defendant
        initiated contact with the informant;



                                                 19
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 20 of 53




        17. If records exist, the following information pertaining to ATF sting
        investigations between 2009 and 2014 that did not result in arrest or prosecution:

            • the race of the individual investigated (“target”);

            • the race of the informant who participated in the investigation of the target;

            • whether the informant initiated contact with the target or the target initiated
              contact with the informant;

            • the reason, if known, why the target was not arrested[.]

(Id. ¶¶ 13-17.)

        Defendant claimed he was entitled to such discovery because he proffered “some evidence”

of discriminatory effect in his motion, as required under the Third Circuit’s decision. (See id. ¶¶

3-4); Washington, 869 F.3d at 220-21. First, Defendant resubmitted the statistics cited in his pre-

trial discovery motion 15 which showed the four stash house operations in this District from 2009

to 2014 involved 20 African Americans. 16 (See id. ¶ 6.) Second, from his own research and from

information disclosed by a Federal Public Defender in the District of New Jersey, Defendant

submitted statistics showing that, since 2011, six fictitious stash house robbery prosecutions in

New Jersey all involved individuals of color. (See id. ¶ 7.) Finally, using the ten identified stash

house stings in the Eastern District of Pennsylvania and District of New Jersey involving a total

of 37 defendants of color, Defendant contrasted this statistic against the backdrop of United States

Census data showing the racial composition of these districts:

        In New Jersey, 55.8% of the population is white (not Hispanic); 15% is Black or
        African-American and 20.0% are Hispanic. In Philadelphia County, the largest
        county in the Eastern District of Pennsylvania, 34.9% of the population is white
        (not Hispanic); 44.2% is Black or African-American and 14.4% are Hispanic. The



15
     See supra note 7.
16
     Defendant believed this alone constituted “some evidence” sufficient to grant his discovery
     request. (See Doc. No. 319 ¶ 6.) This Court agreed. (See id.)
                                                  20
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 21 of 53




        demographic in the remaining seven counties comprising the Eastern District of
        Pennsylvania is overwhelmingly white.

(Id. ¶¶ 9-11.) Defendant claimed that this Census data, compared to the racial composition of stash

house defendants, shows the racial disparity and potential discriminatory enforcement in this

geographical area. (See id.)

        Defendant made clear that his discovery request was “preliminary in nature” and was

“tailored to address the issue of whether [he] can show ‘clear evidence’ of discriminatory effect

and, to some degree, discriminatory intent on the part of ATF to target people of color in stash

house robbery sting investigations.” (Id. ¶ 4); Washington, 869 F.3d at 216. And if the Court

granted his discovery request and “the disclosed discovery turn[ed] out to be relevant to whether

there is ‘clear evidence’ of discriminatory effect,” Defendant would then make “additional

discovery requests that drill down deeper on the twin issues of whether (a) ATF did not arrest or

investigate similarly situated individuals of a different race and whether (b) ATF agents acted with

discriminatory intent in targeting Washington because of his race.” (Id. ¶ 20.)

                       b.      Government’s Response to First Discovery Motion

        On July 2, 2018, the Government responded to Defendant’s discovery motion. (Doc. No.

324.) They questioned whether the Court should grant the motion because Defendant had “already

received the ATF manual[] 17 and was able to cross-examine the agent at length at trial.” (Id. at 7.)

Moreover, Defendant’s proffered statistical evidence might have suggested discriminatory effect

but it “certainly [did] not meet the additional requirement stated by the Third Circuit that, to justify

discovery, ‘the proffer must be strong enough to support a reasonable inference of discriminatory

intent and non-enforcement.’” (Id.) (quoting Washington, 869 F.3d at 220-21).


17
     In June 2015, prior to trial, the Court ordered the Government to disclose to defense counsel
     redacted portions of the ATF manual on stash house sting operations. (See Doc. No. 204); see
     also Washington, 869 F.3d at 200.
                                                  21
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 22 of 53




       The Government did not object, however, to Defendant’s narrow request that sought “only

to confirm the universe of stash house prosecutions and investigations during the pertinent time

period[.]” (Id. at 8.) The Government asked that the Court limit the discovery to “investigations

conducted in Pennsylvania by the Philadelphia Field Division of ATF[]” because “operations in

New Jersey and Delaware were conducted by different regional offices” and “litigation is ongoing

in New Jersey regarding the propriety of stash house stings that occurred there.” (Id.)

                       c.     Order Granting the Discovery Motion

       On August 10, 2018, this Court granted Defendant’s limited discovery request in its entirety

because “the limited discovery this Court [approved] is in accordance with the measured discretion

the Third Circuit has given to a district court judge in Washington.” (Doc. No. 327 at 2.) Moreover,

“ordering the Government to make available the limited information covered by the instant Order

would not interfere with any proceedings in New Jersey.” (Id.)

               2.      Second Discovery Motion

                       a.     Defendant’s Second Motion to Compel Discovery

       Following the August 10, 2018 Order, the Government sent Defendant the discovery,

providing him with the basis to file a Second Motion for Discovery Pertaining to a Claim of

Selective Enforcement. (See Doc. No. 353.) In the second motion filed on January 28, 2019,

Defendant summarized in part the following disclosed discovery:

       7. The discovery reveals that between 2009-2014, there were a total of 39 stash
       house robbery sting investigations in the Third Circuit in which a total of 44
       informants were used[].

       8. Of these 39 investigations, 17 culminated in prosecution[]

       9. The 17 prosecutions involved 62 criminal defendants:

               • 57 African-Americans; and
               • 5 Hispanics.


                                                22
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 23 of 53




        10. The discovery reveals that an additional 61 individuals targeted in these
        investigations[] were not prosecuted:

                    •   49 African-Americans;
                    •   7 Hispanics;
                    •   4 Whites;
                    •   1 Indian.

        11. Therefore, a total of 123 individuals were the subjects of the investigations:

                    •   106 African-Americans;
                    •   12 Hispanics;
                    •   4 Whites; and
                    •   1 Indian.

        12. A total of 44 informants were used in the investigations:

                    • 31 African-Americans;
                    • 6 Whites;
                    • 7 Hispanics.

        13. Of the 123 individuals who were the targets of the investigations,

                    • the 31 African-American informants targeted 94 African-Americans; 4
                       Hispanics; 2 Whites and 1 Indian;
                    • the 6 White informants targeted 13 African-Americans;
                    • the 7 Hispanic informants targeted 5 Hispanics, 3 African-Americans and
                      1 White individual.

        14. In the Eastern District of Pennsylvania, the discovery reveals that there were 6
        investigations, all of which resulted in prosecutions, involving 26 defendants, all of
        whom are African-American.

        14.[sic] The discovery, as analyzed above, reveals the following:

                    •   119 out of the 123 targets circuit-wide were individuals of color;
                    •   only individuals of color were prosecuted;
                    •   the four White targets were not prosecuted;
                    •   the white informants, who targeted approximately 11 % of all the subjects
                        circuit-wide (13 out of 123), targeted exclusively African-Americans.

(Id. ¶¶ 7-14.) 18



18
     In the Government’s response to Defendant’s second motion, they corrected and adjusted these
     findings:
                                                      23
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 24 of 53




        Defendant asserted that this disclosed material constituted “‘some’ if not ‘clear evidence’

that these stash house robbery sting investigations had the discriminatory effect of

unconstitutionally targeting people of color, including Washington, because of their race[,]” thus

satisfying “the first prong of the two-part test” for substantive selective enforcement claims. (Id.

¶ 15) (citing Washington, 869 F.3d at 214). In order to prove the second prong, discriminatory

intent/purpose, Defendant filed a second discovery motion seeking the following from the

Government:

        • any disciplinary actions taken against any of the agents involved in these 39
        investigations in which the agents have been alleged to have engaged in racial bias/
        discrimination/profiling;

        • any information in possession of the investigating agencies in these 39
        investigations which tend to show that any of the agents involved in these
        investigations uttered, either verbally or in writing, words that reasonably can be
        construed to demonstrate racial bias/discrimination/profiling;

        • any information in possession of the investigating agencies in these 39
        investigations which tend to show that any of the agents, by their actions or words,
        reasonably can be said to have been engaged in racial bias/discrimination/profiling;

        • in the investigations where the informants initiated contact with the targets[],
        information surrounding the training provided to the informants by the
        investigating agency regarding how and who to target; 19



        The actual numbers are slightly different, as corrected here, through no fault of
        defense counsel. As will be explained, there were in fact a total of 40 investigations,
        17 of which resulted in charges against 62 people (57 African-American and 5
        Hispanic). The total of identified suspects was 132; of the 70 identified persons
        who were not prosecuted, 57 were African-American, 8 were Hispanic, 4 were
        white, and 1 was “Indian.”

     (Doc. No. 358 at 5 n.1.)
19
     Defendant posited: “For example, were there particular areas of the Third Circuit where
     informants were instructed to target individuals to participate in a stash house robbery? If it
     turns out that informants were instructed to target areas where individuals of color rather than
     Whites primarily lived, an inference could be drawn of racial profiling.” (Doc. No. 353 ¶ 16
     n.7.)
                                                  24
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 25 of 53




        • in investigations involving White informants[], any information which may tend
        to show that the White informants were directed, either explicitly or implicitly, to
        target African-Americans.

(Id. ¶ 16.)

                        b.      Government’s Response to Second Discovery Motion

        On August 14, 2019, the Government responded to Defendant’s second discovery motion,

once again agreeing to the disclosure of some, but not all, of the requested discovery. (See Doc.

No. 358 at 9.) They agreed to disclose “any information regarding discriminatory intent as to

[Defendant]” and “information regarding whether any white informants in other cases were

instructed to target minorities . . . .” (Id. at 9-10.) They resisted providing “records regarding

complaints concerning agents and the instructions given to informants” in the 39 investigations

initially disclosed to Defendant, claiming the latter “inquiry is a fishing expedition . . . .” 20 (Id. at

11.)

        With regard to evidence of discriminatory intent by ATF agents who worked on

Defendant’s case, the Government disclosed that Special Agents Bowman, Edwards, and their

group supervisor “have never been the subject of any disciplinary action involving an allegation

of racial bias/discrimination/profiling[]” and have never “uttered, either verbally or in writing,

words that reasonably can be construed to demonstrate racial bias/discrimination/profiling, or . . .

by [] actions or words, reasonably can be said to have been engaged in racial

bias/discrimination/profiling.” (Id. at 9.) “Further, the informant in this case was African-

American, and he did not initiate contact with any suspect; rather, [co-]defendant Dwight Berry,

acting on his own, approached this informant with the idea of robbing drug dealers and users.”



20
     The Government cautioned that the term “any agents” “could potentially include several
     hundred agents, particularly if it is understood to cover members of arrest teams.” (Doc. No.
     358 at 11 n.4.)
                                                   25
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 26 of 53




(Id. at 10.) According to the Government, these facts coupled with the fact that “the only person

who approached and recruited [Defendant] was his co-defendant, Berry[]” proved “there was no

racial targeting [in] this case.” (Id.)

        With regard to whether “any white informants in other cases were instructed to target

minorities[,]” the Government plainly stated “[t]here is no record of any such abhorrent instruction

given, and [they] would take action if there were.” (Id.) “ATF as a rule did not seek out any

subjects at all; instead, investigations began when informants or others learned of suspects’

already-articulated interest in robberies. No informant was instructed to simply target people at

random.” (Id.) This was true of the investigations conducted by white ATF informants. 21 (Id.)

Furthermore, ATF informants did not “simply roam around a community and approach possible

targets on a whim[]” and “[i]n no case was an informant directed, in the absence of any prior

indication of a suspect’s interest, to raise the idea himself.”       (Id. at 6.)   Rather, “[e]very



21
     The Government explained:

        All six matters reported in the summary involving white confidential informants
        confirm this. In the Stewart case, the informant already had knowledge that the
        target was involved in robberies, which he relayed to ATF. In the Dennis case, the
        target told the informant that he committed home invasion robberies and robbed a
        check cashing store, and asked the informant to rob a check cashing store with him.
        The informant reported this to ATF. In the “Dirty Deeds” case, in which two white
        informants were employed, the ATF investigation actually began when a victim of
        a robbery, who was a cooperating defendant in an unrelated case, advised ATF that
        the main target robbed the victim at gunpoint for drugs and was known by the
        victim to commit such robberies.

        Three other matters involving white informants did not lead to charges, because the
        plots did not reach fruition. In two (“KD Home Invasion” and “RB Home
        Invasion”), the target told the informant of plans to commit robberies; in the latter,
        the target asked the informant to participate. In the “DG” investigation, the
        informant already had knowledge that he provided to ATF that the suspect and his
        associates were involved in drug robberies. In short, there was no targeting at all.

     (Doc. No. 358 at 10 n.3.)
                                                 26
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 27 of 53




investigation was premised on information provided by or learned about the suspect before any

stash house scenario was approved and pitched.” 22 (Id.)

        In sum, the Government argued that “the discovery thus far has not satisfied the

[D]efendant’s burden to justify proceeding[]” as he failed to “set forth any evidence that similarly

situated offenders of another race have not been prosecuted[,]” a “critical component” to proving

selective enforcement. (Id. at 11-12.) Out of the 132 suspects that were identified in the disclosed

ATF investigations, “only four of those people were white” and “none of those four people

committed to a stash house robbery; thus, none is similarly situated to those who did.” (Id. at 15.)

In addition, the Government provided the following information about the four uncharged white

individuals:

        • . . . . in the “Broken Spoke” investigation, there were three African-American
        men prosecuted for attempting to commit a stash house robbery. Three others –
        one white and two African-American – were not charged, as they did not show up
        at the appointed time for commission of the robbery.[] 23

        • . . . . in the “Bloodhound” investigation, there were 10 subjects –nine African-
        American and one white. None was prosecuted, because none appeared after a
        second meeting to continue the plot.

        • In an investigation labeled “Newark HI Crew,” an informant principally had
        discussions with one of the two white suspects. But during the course of those
        discussions, entirely independently of the ATF investigation, that suspect continued
        to commit burglaries in northern New Jersey, for which he was arrested on multiple
        occasions by local authorities. Eventually, he was held by the state court, and
        received a five-year sentence. That ended any discussion with the ATF informant


22
     In the disclosures, the Government provided Defendant with information on whether the
     informant or the suspect “initiated contact” in each investigation. (See Doc. No. 353 at 10-
     18.) Though not relied upon by Defendant in his second discovery motion, the Government
     found it important to clarify that in each investigation where an informant initiated contact, it
     was in response to some indicia that the suspect was interested in committing robberies. (See
     Doc. No. 358 at 6.)
23
     The Government explained “this was by far the most common reason that an investigation
     ended as to one or more suspects, regardless of their race: the suspect did not show up for a
     first or subsequent meeting.” (Doc. No. 358 at 15-16 n.5.)
                                                  27
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 28 of 53




        about a stash house robbery scenario, and thus also terminated any investigation of
        the suspect’s confederate.

(Id. at 15-16.) Therefore, because there was “no evidence in the investigations at issue of white

persons (indeed, people of any race) who are similarly situated to Washington . . . but were not

charged[,]” the Government asked the Court to put an end to “the burdensome and intrusive

discovery process[.]” (Id. at 16.)

                           c.   Defendant’s Reply to Government’s Response

        On August 30, 2019, Defendant replied to the Government’s response in which he

explained why the Court should grant his discovery request in toto. (Doc. No. 362.) His second

request was “designed to ferret out subtle, but no less relevant, circumstantial evidence of racial

animus” in the 39 other investigations. (Id. at 3.) “It very well may be that Washington’s discovery

request unearths nothing of a racially charged nature[,]” which Defendant acknowledged would

end his inquiry. (Id. at 4.) “But until there is an affirmative effort by the government to ascertain

the existence of the information Washington has requested, the government’s mere passive

representation that it is ‘unaware’ of any discriminatory conduct does not fulfill its discovery

responsibilities.” (Id.)

                           d.   Order Granting the Second Discovery Motion

        On December 6, 2019, this Court granted Defendant’s second discovery request in full.

(Doc. No. 365.) The Court found the statistics from the first disclosure compelling and disagreed

with the Government’s “description of Defendant’s [m]otion[.]” (Id. at 4-5.) The statistic that

“nearly ninety-seven percent of the targets of fictitious stash house robbery investigations in the

Third Circuit from 2009 to 2014 were persons of color” was a “racial disparity” that warranted

additional discovery for the purpose of proving discriminatory intent. (Id.) The Government’s

concern as to the scope of discovery was legitimate, however, so the Court narrowed the term


                                                 28
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 29 of 53




“agent” in the discovery requests to “case agents primarily in charge of the investigations and the

undercover agents who were the connection between ATF and the investigations’ targets.” (Id.)

                3.      Final Discovery Motion

                        a.     Defendant’s Third Motion to Compel Discovery

        On January 22, 2020, Defendant filed his third and final Motion for Discovery Pertaining

to a Claim of Selective Enforcement. (Doc. No. 368.) His third motion was prompted by an

alleged racist incident found in the Government’s second discovery disclosure: “before

Washington’s sentencing, a special agent, a contractor and ‘others’ employed at the ATF field office

in Philadelphia, engaged in racist activity and acts evincing Islamophobia for approximately one

year.” (Id. ¶ 3.) The contractor had reported the alleged conduct. 24 The relevant portion of the

disclosure describing this incident states:

        a. Agent [A] was involved in Operation G. R. (New Jersey). Years later, an internal
        affairs investigation was opened on November 2, 2016, based in part on an
        allegation by a contractor, [B], that while both were employed in the ATF field
        office in Philadelphia, [A] made recurring derogatory comments regarding people
        of Islamic faith, and on one occasion took a Quran from [B]’s work space and
        played a game of “hot potato” with it with other interns (an alleged incident that
        she did not herself witness). For his part, [A] said that he helped get [B] her
        position, and considered her a friend. He said that matters in the group turned sour
        when [B] competed with another employee for a position that neither ultimately
        received. [A] said that he joked with [B] and others about race/religion/ethnicity,
        and [B] even initiated some of the “jokes” that he thought might be insensitive to
        Muslims. [A] shared a copy of a photo text he received from [B] that in fact
        presents an effort at humor that is overtly racist. 25

        Following an investigation, no disciplinary action was taken. The matter was
        referred to management. In 2017, the leadership of the Philadelphia Field Division

24
     The Government refuted the validity of the contractor’s allegations, claiming the allegations
     were “never confirmed” and investigators were “unable to determine the veracity of the
     assertions[.]” (Doc. No. 372 at 10.) They further speculated that “the matter at issue, at most,
     only involved attempts at puerile humor.” (Id.)
25
     For confidentiality purposes, the agents’ names have been substituted with the same letters the
     Government used when quoting this excerpt in their response to the third discovery motion.
     (See Doc. No. 372 at 9-10.)
                                                 29
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 30 of 53




        met with each employee and conducted a verbal counseling session. A supervisor
        wrote, “I advised each of the employees of ATF’s policy of zero tolerance as it
        relates to any kind of harassment, intimidation, or reprisals with any of their co-
        workers. I further reminded them that ATF, and in particular the Philadelphia Field
        Division will not accept any deviation from the policy and that we not only expect
        a professional atmosphere but demand it. I cautioned each employee that any future
        issues relating to workplace harassment of any sort will be dealt with severely up
        to and including suspension.”

(Id. ¶ 10) (emphasis in original). 26

        Hoping to “drill down on whether [] Bowman or Edwards in particular, and the

Philadelphia field office of ATF more broadly, acted with discriminatory intent/purpose in

investigating Washington[]” (id. ¶ 11), Defendant asked the Court to enter an order:

        • directing the government to identify whether case agent John Bowman and/or
        undercover agent Patrick Edwards were one of the “others” who engaged in the
        racist/Islamophobic activity revealed in the government’s second discovery
        disclosure, and

        • in light of this racist/Islamophobic activity so close in time to Washington’s arrest
        and prosecution, an Order directing the government to disclose all information in
        possession of the ATF field office in Philadelphia which shows, between 2009 and
        2014, the results of investigations of personnel of that office who may have uttered,
        either verbally or in writing, words or acts that reasonably can be construed to
        demonstrate racial bias, discrimination, or profiling.

(Id. ¶ 3.)



26
     The Government also disclosed an incident of an agent who allegedly engaged in racist
     conduct. They describe the incident as follows:

        [O]n March 25, 2019, an African-American ATF agent made a complaint about the
        demeanor toward him exhibited by TS, another ATF agent who earlier had been
        involved in one of the Delaware stash house sting investigations, and in 2019 was
        serving as a supervisor in an ATF office in Ohio. The government reported that
        ATF’s Internal Affairs Division investigated the matter and recommended no
        disciplinary action. The matter was referred to the Special Agent-In-Charge, who
        addressed the matter by counseling all individuals involved . . . No one involved
        had a role in the investigation in this case.

     (Id. at 6 n.1.) Defendant does not make any claim here that this incident supports his
     selective enforcement argument.
                                                  30
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 31 of 53




       “If Bowman and Edwards are one of the ‘others’ who engaged in racist/Islamophobic

behavior” with the individuals who allegedly engaged in racist activity and Islamophobia, or if

Defendant could show that the Philadelphia Office of the ATF “was rife with racist activity during

the operative period of 2009-2014,” he claimed it would “either bring [him] one-step closer to the

holy grail of establishing discriminatory intent/purpose or put an end to his valiant quest.” (Id. ¶¶

11-12.) Whatever the end result, Defendant asked the Court to grant his third request since the

Court thought Defendant’s “goal of establishing a claim of selective enforcement ha[d] not receded

or stalled.” (Id.; Doc. No. 365 at 4.)

                       b.      Government’s Response to Third Discovery Motion

       On January 31, 2020, the Government responded to Defendant’s third discovery motion,

disclosing information on the first half of Defendant’s request and objecting to disclosure on the

second half. (Doc. No. 372 at 1.) The Government believed Defendant’s first request for

information on Special Agents Bowman and Edwards to be reasonable and disclosed that “neither

Bowman nor Edwards was involved in or aware of any of the matters alleged in the 2016

complaint.” (Id. at 11.)

       But the Government opposed Defendant’s second request as it was “exactly the type of

overbroad inquiry which this Court previously sought to limit.” (Id.) They claimed “[t]here [was]

no basis for a wider investigation, which would reveal nothing about the conduct of the stash house

investigations[,]” and that any alleged wrongdoing by Philadelphia ATF agents in 2016 could not

be correlated with “any impropriety in the division” before or at the time of Defendant’s arrest on

March 15, 2013. (Id. at 11-12.) And so, as a result, the Government asked that Defendant not be

afforded further discovery since “[t]here [was] no evidence that the agents who investigated this

matter acted with any discriminatory intent, nor that, in any similar investigation during a five-



                                                 31
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 32 of 53




year period in this region, any similarly situated person of another race was not prosecuted.” (Id.

at 15-16.)

                        c.      Defendant’s Reply to Government’s Response

        On February 1, 2020, Defendant replied to the Government’s response, doubling down on

his belief that the discovery disclosed thus far contained evidence of discriminatory effect and, as

such, warranted further discovery. (See Doc. No. 374.) The scope of each subsequent request was

narrower than the former, and Defendant’s third discovery motion aimed to uncover any “evidence

of an ATF Philadelphia Field Office rife with racial bias during the time of the instant

investigation[.]” (Id. at 3.)

        Defendant focused on a specific piece of evidence from the first discovery disclosure—the

“four white individuals investigated in [the] stash house stings” who were not arrested or

prosecuted. (Id. at 1-2.) In Defendant’s view, this showed “that similarly situated individuals of

a different race were not arrested or prosecuted; a prerequisite to establishing a selective

enforcement claim.” (Id. at 2.) Even though the Government claimed the individuals were not

arrested or prosecuted because they “didn’t show up at subsequent meetings to continue the plot

or participate in the robbery[,]” Defendant averred that the “factual determination as to why the

four whites were not arrested or prosecuted[]” was ultimately up to the Court, and his third motion

was “designed to assist the Court in making this determination.” (Id.)

                        d.      Order Granting in Part and Denying in Part the Third
                                Discovery Motion

        On March 18, 2020, the Court found Defendant’s “pursuit of establishing a claim of

selective enforcement ha[d] not yet receded or stalled[]” and entered an Order granting in part his

third discovery motion. (Doc. No. 376 at 6.) The Government was directed to disclose:

        [W]hether any agent involved in any capacity in the pre-indictment investigation
        of Defendant or his codefendants was one of the “others” that Agent A said he

                                                32
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 33 of 53




        “joked with . . . about race/religion/ethnicity” as noted in Section 2(a) the
        Government’s second discovery disclosure, dated January 16, 2020 (Doc. No. 371).
        If the “others” have never been identified, the Government shall disclose this fact
        to Defendant.

(Id. at 1) (see also Doc. Nos. 368 ¶ 10; 371 at 3-4; 372 at 9-10.)

        The Court thought the 2016 complaint of alleged racial animus and Islamophobia justified

a “further, limited inquiry into ATF’s Philadelphia field office.” (Id. at 6.) “While Contractor B’s

complaint is hardly a proverbial ‘smoking gun,’ the allegations suggest some level of racial

insensitivity within ATF’s Philadelphia field office around the time of Defendant’s investigation.”

(Id.) Clearing agents Bowman and Edwards from any connection to this alleged incident was not

enough; the Court found it important to also “determine whether any agent 27 involved in

Defendant’s investigation in any capacity, or in the investigation of his codefendants, are one of

the ‘others’ referenced in Contractor B’s complaint.” (Id.) If such information existed, the Court

instructed the Government to disclose it to Defendant. (See id.)

        At this point, the Court did not require the Government to search for whether any other

personnel in the Philadelphia ATF field office between 2009 and 2014 engaged in conduct that

could be construed to demonstrate racial bias or profiling. The Government estimated that “there

were approximately 125 people employed by the Philadelphia Field Division of the ATF” between

2009 and 2014. (Doc. No. 372 at 11.) “Consistent with the measured steps approach envisioned

by the Third Circuit,” the Court believed that, in view of the totality of the disclosures thus far, to

require such a search into potential investigations of this number of persons, many of whom never

worked on the investigation of Defendant or his co-defendants, would be excessive under the




27
     “Any agent” meant “agents who worked as surveillance agents, agents who participated in the
     arrests, and agents who otherwise participated in the investigation of Defendant or his
     codefendants in this case.” (Doc. No. 376 at 6.)
                                                  33
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 34 of 53




circumstances. (Doc. No. 376 at 6.) 28 The Court sought to “strike a balance between the strength

of Defendant’s proffer and the breadth of discovery.” (Id.)

                        e.     Government’s Supplemental Response/Production
                               of Discovery

        On March 24, 2020 in a “Supplemental Response,” the Government disclosed information

in accordance with the Court’s order granting limited discovery. (Doc. No. 377.)

        While reviewing “the lengthy internal affairs report regarding the investigation of”

allegations made by Contractor B in the 2016 complaint, the Government found the following

statement from Agent A: “[t]here was ‘joking’ about race/religion/ethnicity between [A],

[Contractor B] and other members of the group . . . [Contractor B] even initiated some of the

‘jokes’ that he thought might be insensitive to Muslims.” (Id. at 3) (emphasis added). The

Government determined that “other members of the group” referred to agents assigned to the same

group as Agent A and Contractor B at the time of the complaint and identified “the persons assigned

to this group (including agents, delegated officers, contractors, and support personnel) during the

period of Contractor B’s employment before her complaint, that is, from the fall of 2015 through

October 2016.” (Id.)

        The Government did not identify any agents assigned to Defendant’s investigation as the

“others” in the group who joked with Agent A about race, religion, and diversity. (See id. at 3-4.)

Two agents assigned to his investigation, one being Special Agent Bowman, were in the group “for



28
     It is evident from all the facts of this case that the decisionmakers in the investigation of
     Defendant Washington and his co-defendants were Special Agent Bowman, undercover
     Special Agent Edwards, and their supervisor. (See Doc. No. 358 at 9.) To require the
     Government to investigate whether any other person who was not a decisionmaker but who
     had any involvement at all in the investigation of Defendant had engaged in discriminatory
     acts or statements would have been an unwarranted fishing expedition. Because discriminatory
     intent primarily focuses on the state of mind of the decisionmakers, see Section III.A.2, infra,
     this would be another reason to deny the broad discovery request.
                                                 34
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 35 of 53




brief periods in 2015 or 2016,” but “both confirmed . . . that they were unaware of any joking

described by Agent A and did not participate in any such joking during the limited times they were

delegated to the group.” (Id. at 3.) Moreover, “[n]o other person assigned to the group in the

relevant 2015-2016 time period, per the rosters, was involved in any manner in the investigation

in 2012-2013 of defendant Washington and his confederates.” (Id. at 3-4.)

               4.      The Motion Presently Before the Court

                       a.      Defendant’s Motion to Vacate Judgment and Dismiss
                               Superseding Indictment

        Defendant sought no other discovery on selective enforcement and filed the instant Motion

to Vacate Judgment and Dismiss [his] Superseding Indictment on April 4, 2020. (Doc. No. 380.)

Armed with all disclosed discovery, Defendant is now pursuing his end goal—proving a

substantive claim of selective enforcement violative of his equal protection rights. (See id. at 3.)

        In a section titled “Discovery Revelations,” Defendant lists key findings which he argues

meet the “clear evidence” standard for selective enforcement claims. (Id. at 4.) The findings read:

        7. The discovery reveals that between 2009 and 2014, there were a total of 40 stash
        house sting investigations in this circuit:

            • 97% (128 out of 132) of the individuals investigated in the 40 stash house
              stings were individuals of color[];

            • 100% of the 62 criminal defendants arrested in the 17 stash house stings that
              resulted in prosecution were persons of color[]; 29

            • 100% of the 26 defendants arrested and prosecuted in connection with the six
              investigations in the Eastern District of Pennsylvania were African-
              American[];

            • 100% of the four white individuals identified in these investigations were not
              arrested or prosecuted[];

            • 100% of the individuals targeted by the six white informants were African-

29
     “Of the 70 individuals who were not prosecuted, 57 were African-American, 8 were Hispanic,
     4 were white, and 1 was ‘Indian’.” (Doc. No. 380 ¶ 7 n.3) (citing Doc. No. 358 at 5 n.1).
                                                 35
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 36 of 53




               Americans[]; 30

            • prior to Washington’s sentencing, [Agent A] and [Contractor B] who worked
              at the ATF field office in Philadelphia, admitted to participating in racist and
              Islamaphobic activity in front of “other” individuals who were not involved
              in Washington’s investigation[].

(Id. ¶ 7.) To further summarize these findings, Defendant quotes numbers the Court highlighted

in its previous Orders granting discovery:

        • “. . . the statistics revealed by [Washington’s] initial discovery request are
          compelling: nearly ninety-seven percent of the targets of fictitious stash house
          robbery investigations in the Third Circuit from 2009 to 2014 were persons of
          color.” []

        • “Further, in the resulting 62 criminal prosecutions, all 62 defendants were persons
           of color.” []

(Id. ¶ 8) (quoting Doc. Nos. 365 at 4; 376 at 2). He also summarizes the findings regarding

“similarly situated white individuals” who were not arrested or prosecuted:

        • persons of color comprised 50%[] 31 of the individuals who were not arrested or
          prosecuted whereas 100% of the similarly situated four white individuals were
          not arrested or prosecuted;

        • informants of color targeted individuals of all races whereas 100% [of] the
          similarly situated six white informants targeted African-Americans exclusively.




30
     Following this statistic, Defendant writes:

        The six white informants targeted a total of 13 African-Americans, i.e.,
        approximately 10% of 132 of the individuals investigated. This information is
        gleaned from the 17-page summary of the investigations which the government
        submitted to defense counsel as an exhibit. [] The government appears not to take
        issue with Washington’s summary of the informant information. [] (“As for the
        numbers, defense counsel’s summary is generally accurate.”)

     (Doc. No. 380 ¶ 7 n.6) (citing Doc. Nos. 353; 354; 358 at 5, 7).
31
     “66/132.” (Doc. No. 380 ¶ 8 n.8.)
                                                   36
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 37 of 53




(Id. ¶ 8.) Lastly, Defendant points to the “racist and Islamophobic hijinks that took place at the

Philadelphia ATF Field Office before Washington was sentenced between [Agent A] and

[Contractor B].” (Id. ¶ 9.)

        Defendant states he “is not in a position to say the that the Philadelphia Field Office was

rife with racism while it investigated him[]” because he was “stymied in his effort to obtain

discovery that may have shown racist conduct taking place in the Philadelphia filed [sic] office

between 2009 and 2014.” (Id.) Still, “the disparate treatment between persons of color . . . and

white individuals targeted in these stash house investigations[,]” Defendant argues, “is reflective

of the disturbing conduct engaged in and witnessed by ATF personnel prior to [his] sentencing.”

(Id.) In sum, Defendant asks the Court to find that all above-mentioned evidence, taken together,

constitutes “‘clear evidence’ of discriminatory effect and intent on the part of the agents who

investigated [him], and that ‘similarly situated’ white individuals were treated differently because

of their race.” (Id.)

                        b.    Government’s Response to the Motion

        On June 22, 2020, the Government filed their Response to Defendant’s Motion to Vacate

Judgment and Dismiss [his] Superseding Indictment. (Doc. No. 384.) The Government ardently

opposes the Motion and avers that Defendant’s quest for discovery “yielded no evidence

whatsoever of any racial discrimination in the investigation or prosecution of this matter” and his

“perfunctory” Motion should therefore be denied. (Id. at 1.)

        The Response directs the Court’s attention to five points the Government asserts undermine

Defendant’s selective enforcement claim. First, they note that Defendant was not personally

targeted by ATF agents, and neither was his co-defendant, Berry, “who led the robbery crew.” (Id.

at 5.) In actuality, the ATF investigation was prompted when “Berry himself approached a

confidential informant (who was himself African-American) with the idea of committing
                                                37
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 38 of 53




robberies.” (Id.) It was only after Berry established contact with undercover agents that he

“recruited [Defendant] and brought him into the endeavor.” (Id.)

       Second, no disclosed information shows that “the key government agents in the matter[,]”

Special Agents Bowman, Edwards, and their direct supervisor, “ever evinced any conduct or made

statements consisting of racial bias or discrimination or profiling.” (Id.) And third, on a broader

level, of the “36 law enforcement officers involved as the case agent or undercover agent” in the

40 total stash house stings conducted between 2009-2014 in Pennsylvania, New Jersey, and

Delaware, “there have been no disciplinary actions taken against any of these 36 officers on the

basis of racial bias, discrimination, or profiling[.]” (Id. at 6.) With the exception of “two limited

instances, the [G]overnment had no evidence that any of these officers ever engaged in or made

any statements that could reasonably be described as racial bias, discrimination, or profiling.” (Id.)

“One of th[e] two instances” see note 26, the Government noted “was plainly immaterial[]” and

“Washington has not raised any claim on the basis of th[e] information[,]” but they still confirmed

that “[n]o one involved had a role in the investigation in this case.” (Id. at 6, 6 n.1.) The other

instance referred to the 2016 complaint of alleged racist conduct and Islamophobia by Agent A,

Contractor B, and “others” in an ATF group in the Philadelphia office. (See id. at 6-7.) Similarly,

“no one involved in the 2012-2013 Washington investigation is mentioned in the lengthy internal

affairs report regarding the 2015-2016 incident.” (Id. at 7-8.)

       Fourth, the Government found no record of any white ATF informants in stash house sting

investigations who “were instructed to target minorities.” (Id. at 8.) They reiterate that “ATF not

only did not instruct anyone to target minorities, but as a rule did not seek out any subjects at all;

instead, investigations began when informants or others learned of suspects’ already-articulated

interest in robberies.” (Id.) In the 40 total investigations from 2009-2014, “[e]very investigation



                                                 38
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 39 of 53




was premised on information provided by or learned about the suspect before any stash house

scenario was approved and pitched.” 32 (Id.) And this information is only “the initial germ of the

investigation” according to the Government, because ATF protocols forbid “further investigation

through a home invasion sting” unless the suspects “as documented through, among other things,

their criminal histories, admissions to others, or reputation in the community,” exhibit “a

propensity to do harm to the public through violent behavior.” (Id. at 9.)

        Finally, the “most common reason” investigations ended, regardless of race, was because

suspects failed to show up to a planned meeting or to the planned robbery. (Id. at 10.) This explains

why two of the four white suspects in the 40 total investigations were not charged. (See id. at 10-

11.) As to the other two white suspects, multiple state-level arrests of one “ended any discussion

with the ATF informant about a stash house robbery scenario, and thus also terminated any

investigation of” the other. (Id. at 11.) 33




32
     The Government provides examples of what often prompts an ATF investigation:

        [A] suspect openly bragged to an informant about committing robberies; the
        informant overhead the suspect planning robberies; the suspect asked the informant
        to provide information about persons and/or residences to rob; the suspect asked
        the informant to participate in robberies; the informant learned that suspects were
        en route to or had participated in robberies; [or] the informant was the victim of a
        robbery committed by a suspect.

     (Doc. No. 384 at 8-9.) Some investigations also start with “information . . . presented by local
     law enforcement officials.” (Id. at 9.) In any event, the Government states that “[i]n no case
     was an informant directed, in the absence of any prior indication of a suspect’s interest, to raise
     the idea himself.” (Id.)
33
     As previously noted in their Response to Defendant’s Second Discovery Motion (Doc. No.
     358), the Government restates the “specific explanations regarding the four white uncharged
     suspects” in their Response to the instant Motion:

        • In the “Broken Spoke” investigation (New Jersey), there were three African-
        American men prosecuted for attempting to commit a stash house robbery. Three
                                                   39
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 40 of 53




        In the final section of their Response, the Government argues that these five points show

that Defendant has not proven discriminatory effect or intent, the two elements of selective

enforcement. (See id.) They submit Defendant’s allegations that “[t]he discovery shows ‘clear

evidence’ of discriminatory effect and discriminatory intent” and “that similarly situated white

individuals were not arrested or prosecuted[]” are conclusory and not supported by the evidence.

(Id. at 15.) And they again point out that the Supreme Court found “statistical data alone [is]

insufficient, in the absence of proof regarding particular similarly situated persons who were

treated differently than the defendant.” (Id. at 17) (citing Bass, 536 U.S. at 863-64). Because

Defendant “relies only on statistics, without any evidence whatsoever of a similarly situated person

of a different race who was not prosecuted, nor, for good measure, any evidence of any

discriminatory intent by any government actor[,]” the Government asks this Court to deny

Defendant’s Motion and find that he has not proven a substantive claim of selective enforcement.

(Id.)




        others – one white and two African-American – were not charged, as they did not
        show up at the appointed time for commission of the robbery.

        • In the “Bloodhound” investigation (New Jersey), there were 10 subjects – nine
        African-American and one white. None was prosecuted, because none appeared
        after a second meeting to continue the plot.

        • In an investigation labeled “Newark HI Crew” (New Jersey), an informant
        principally had discussions with one of the two white suspects. But during the
        course of those discussions, entirely independently of the ATF investigation, that
        suspect continued to commit burglaries in northern New Jersey, for which he was
        arrested on multiple occasions by local authorities. Eventually, he was held by the
        state court, and received a five-year sentence. That ended any discussion with the
        ATF informant about a stash house robbery scenario, and thus also terminated any
        investigation of the suspect’s confederate.

    (Doc. No. 384 at 10-11.)
                                                40
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 41 of 53




III.   DISCUSSION

       Defendant moves to vacate judgment and dismiss his superseding indictment on the ground

that he was investigated by ATF agents because of his race in violation of his equal protection

rights. (See Doc. No. 380 ¶ 5.) He asserts that the discovery disclosed by the Government contains

“clear evidence” of selective enforcement. (See id.)

       Initially, it should be noted that the Court, as described above, exercised its discretion and

afforded Defendant the discovery that was warranted under the circumstances. (See Doc. Nos.

327, 365, 376.) The Government opposed making certain information available, but the Court felt

that, as the discovery unfolded, it revealed “some evidence” of discriminatory effect that justified

additional, targeted inquiries. (See id.) These inquiries were relevant to a substantive claim of

selective enforcement, and a balanced approach was thus taken.

       The Third Circuit in Washington described the next step in the process: “the end ‘goal’ of

[] a discovery motion is a valid claim of selective enforcement under the heightened substantive

standards, which we are not asked to diminish or distinguish.” Washington, 869 F.3d at 221. With

discovery now being closed, this Court will evaluate “the underlying substantive claim[]” under

“the heightened ‘clear evidence’ standard.” Id. at 220.

       A.      Standard for Equal Protection Selective Enforcement Claim

       It is a fundamental precept that the “the Constitution prohibits selective enforcement of the

law based on considerations such as race.” Whren v. United States, 517 U.S. 806, 813 (1996).

When a defendant accuses federal agents of engaging in racially discriminatory conduct, the equal

protection component of the Fifth Amendment Due Process Clause governs. See Washington v.

Davis, 426 U.S. 229, 239 (1976); Weinberger v. Wiesenfeld, 420 U.S. 636, 638 n.2 (1975) (“[Our]

approach to Fifth Amendment equal protection claims has . . . been precisely the same as to equal



                                                41
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 42 of 53




protection claims under the Fourteenth Amendment.”). 34 Thus, a defendant can bring a selective

enforcement claim against federal agents on the ground that “the administration of a criminal law

[was] ‘directed so exclusively against a particular class of persons’” it “amounts to ‘a practical

denial’ of equal protection of the law.” Armstrong, 517 U.S. at 464-65 (quoting Yick Wo v.

Hopkins, 118 U.S. 356, 373 (1886)).

        In the Third Circuit, selective enforcement claims are “generally evaluated under the same

two-part test” as selective prosecution claims. Washington, 869 F.3d at 214. 35 The test is “derived

from a line of seminal Supreme Court cases about the collision between equal protection principles

and the criminal justice system[,]” and requires that defendants proffer “clear evidence” of (1)

discriminatory effect and (2) discriminatory intent to successfully allege an equal protection

violation. Id. 36

                1.      Discriminatory Effect

        To prove discriminatory effect, a defendant must proffer evidence of similarly situated

individuals of a different race who were not investigated and/or arrested. See id.; Armstrong, 517

U.S. at 465. Statistical evidence can be used to prove discriminatory effect, see Bradley v. United

States, 299 F.3d 197, 206 (3d Cir. 2002), but “[t]he statistics proffered must address the crucial



34
     See also United States v. Frame, 885 F.2d 1119, 1137 (3d Cir. 1989) (“The Fifth Amendment
     contains an implicit equal protection component that prohibits the federal government from
     discriminating between individuals or groups.”)
35
     See also United States v. Whitfield, 649 F. App’x 192, 196 n.11 (3d Cir. 2016) (“[T]he prima
     facie elements for both selective prosecution and selective enforcement are the same[.]”).
36
     See also United States v. Armstrong, 517 U.S. 456, 465 (1996) (citations and internal
     quotations omitted) (“In order to dispel the presumption that a prosecutor has not violated equal
     protection, a criminal defendant must present clear evidence to the contrary.”); United States
     v. Taylor, 686 F.3d 182, 197 (3d Cir. 2012) (“The defendant . . . must establish each of these
     elements with ‘clear evidence’ sufficient to overcome the presumption of regularity that
     attaches to decisions to prosecute[.]”).
                                                  42
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 43 of 53




question of whether one class is being treated differently from another class that is otherwise

similarly situated.” United States v. Whitfield, 29 F. Supp. 3d 503, 514-15 (E.D. Pa. 2014) (first

quoting Chavez v. Illinois State Police, 251 F.3d 612, 638 (7th Cir. 2001); then citing United States

v. Hedaithy, 392 F.3d 580, 607-08 (3d Cir. 2004)). “It is not enough to show the racial composition

of the individuals targeted by law enforcement; rather, the statistics must compare the racial

composition of those targeted to some appropriate benchmark[,]” namely, “similarly situated

individuals of another race who could have been targeted but were not[.]” Id. at 515.

        Evidence devoid of any comparison to “similarly situated” individuals does not prove

discriminatory effect. In Armstrong, the Supreme Court held that a study showing all defendants

prosecuted in a given year for drug crimes were black “did not constitute ‘some evidence tending

to show the existence of the essential elements of’ a selective-prosecution claim.” Armstrong, 517

U.S. at 459, 470. In Bass, the Court later held that nationwide statistics showing “‘[t]he United

States charges blacks with a death-eligible offense more than twice as often as it charges whites’

and . . . enters into plea bargains more frequently with whites than it does with blacks[]” is not

sufficient evidence of discriminatory effect because it “say[s] nothing about charges brought

against similarly situated defendants.” Bass, 536 U.S. at 863-64 (emphasis in original). Lower

courts have since followed suit when presented with similar evidence. 37



37
     See, e.g., United States v. Whitfield, 29 F. Supp. 3d 503, 515 (E.D. Pa. 2014) (holding that
     defendants’ data was insufficient to satisfy their burden of producing “some evidence” of
     discriminatory effect to obtain discovery because the “data focuse[d] only on the racial
     composition of those targeted in phony stash house robbery stings and sa[id] nothing about the
     existence of similarly situated individuals of another race who could have been targeted but
     were not . . . .”); United States v. Lamar, No. 14-726, 2015 WL 4720282, at *10 (S.D.N.Y.
     Aug. 7, 2015) (alteration in original) (citation omitted) (“Although Defendants have
     demonstrated that none of the nineteen defendants initially approached in the eighteen Hobbs
     Act robbery sting cases is white, this data ‘says nothing about whether the [DEA] . . . chose
     not to conduct . . . stash-house robbery sting cases for similarlysituated [sic] individuals of
     another race.’”); United States v. Colon, 71 F. Supp. 3d 269, 283 (D. Conn. 2014) (finding no
                                                 43
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 44 of 53




       In cases where defendants believe they have proffered evidence identifying similarly

situated individuals of another race who were not investigated, arrested, or prosecuted in ATF stash

house stings, courts found that the comparators were not all “similarly situated.” Courts have

found such evidence fails to meet the “clear evidence” standard for substantive selective

enforcement claims because all identified individuals are not “similarly situated” to all defendants.

See, e.g., United States v. Brown, 299 F. Supp. 3d 976, 1003, 1013 (N.D. Ill. 2018) (finding that

the proffered evidence, derived from defendants’ expert’s statistical analyses, failed to “make a

proper comparison to a similarly situated group[]” because the analyses “wrongly increase[d] the

sample size” and relied upon an overly broad comparison group that was not “similarly situated”

to all of the defendants in the case); Conley v. United States, No. 18-7122, 2020 WL 4226676, at

*5-6 (N.D. Ill. July 23, 2020) (holding the same because defendant relied upon the same expert

report as in Brown).

       Courts have even found such evidence fails to meet the lower “some evidence” standard to

justify discovery where the proffer does not exactly show how the individuals are “similarly

situated” to the defendants. See, e.g., United States v. Hare, 820 F.3d 93, 97, 99 (4th Cir. 2016)

(internal quotations omitted) (finding that proffered evidence of “a known white crew [] involved

in robberies and drug distribution . . . whose members were arrested and prosecuted, but were not

the subject of a stash house sting or other ATF investigation[]” did not meet the Armstrong




   discriminatory effect because “defendants[’] cite[d] statistics from Connecticut and elsewhere
   of the number of minority defendants charged in ATF stash-house schemes . . . do[es] not cure
   defendants’ failure to adduce evidence of similarly situated comparators.”); Alexander, 2013
   WL 6491476, at *4 (holding that defendant “failed to make a credible showing of
   discriminatory effect” because his proffered data showing 75 percent of those prosecuted in
   ATF stash house sting cases were African American “says nothing about whether the ATF or
   the United States Attorney chose not to conduct or prosecute stash-house robbery sting cases
   for similarly situated individuals of another race.”).
                                                 44
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 45 of 53




discovery standard since it was “far from clear . . . that this crew [was] similarly situated, in the

sense that their circumstances present no distinguishable legitimate [enforcement] factors that

might justify making different [enforcement] decisions with respect to them.”); United States v.

Lamar, No. 14-726, 2015 WL 4720282, at *14 (S.D.N.Y. Aug. 7, 2015) (finding that defendants’

statistical evidence “concerning the percentage of white men ages 16 to 49 living in New York

City who have prior New York State felony and violent felony convictions . . . does not . . . identify

the relevant group of individuals who are ‘similarly situated’ to the [d]efendants in this case.”);

United States v. Cousins, No. 12-865-1, 2014 WL 5023485, at *4 (N.D. Ill. Oct. 7, 2014) (rejecting

defendant’s contention that “‘the pool of similarly situated whites [to use for comparative

purposes] is the entire white population in the Northern District of Illinois.’ . . . There is no support

in the case law for such a broad interpretation of who constitutes a ‘similarly situated’ individual.”).

        Here, Defendant proffers the following evidence as probative of discriminatory effect: 38

         7. The discovery reveals that between 2009 and 2014, there were a total of 40 stash
        house sting investigations in this circuit:

            • 97% (128 out of 132) of the individuals investigated in the 40 stash house
              stings were individuals of color[];

            • 100% of the 62 criminal defendants arrested in the 17 stash house stings that
              resulted in prosecution were persons of color[];

            • 100% of the 26 defendants arrested and prosecuted in connection with the six
              investigations in the Eastern District of Pennsylvania were African-
              American[];

            • 100% of the four white individuals identified in these investigations were not
              arrested or prosecuted[];

            • 100% of the individuals targeted by the six white informants were African-


38
     Defendant presents all findings in his Motion as “clear evidence of discriminatory effect and
     discriminatory intent” and does not designate certain findings as probative of one prong over
     the other. (See Doc. No. 380 ¶ 8.) For this reason, the Court will address all proffered evidence
     in this section as well as in the discriminatory intent section, infra.
                                                   45
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 46 of 53




               Americans[];

             • prior to Washington’s sentencing, [Agent A] and [Contractor B] who worked
               at the ATF field office in Philadelphia, admitted to participating in racist and
               Islamaphobic activity in front of “other” individuals who were not involved
               in Washington’s investigation[].

       ...

             • persons of color comprised 50%[] of the individuals who were not arrested
               or prosecuted whereas 100% of the similarly situated four white individuals
               were not arrested or prosecuted;

             • informants of color targeted individuals of all races whereas 100% [of] the
               similarly situated six white informants targeted African-Americans
               exclusively.

(Doc. No. 380 ¶¶ 7-8.) The first three findings regarding the racial makeup of those investigated,

arrested, and/or prosecuted, fail to show that similarly situated individuals of another race were

not investigated, arrested, or prosecuted. These statistics only focus on those who were involved

in ATF stash house stings and say nothing about those who were not involved. As such, the

findings are not probative of discriminatory effect. See Armstrong, 517 U.S. at 470; Bass, 536

U.S. at 864.

       While two findings show (1) four white individuals who were not arrested or prosecuted,

and (2) statistical comparisons of minorities and white individuals who were not arrested or

prosecuted, this evidence is not “clear evidence” of discriminatory effect because the Court cannot

conclude that the white individuals are “similarly situated” to Defendant. As noted earlier, the

Government explained in their Response to Defendant’s Second Discovery Motion and Response

to the instant Motion why the four white individuals were not arrested or prosecuted:

       • In the “Broken Spoke” investigation (New Jersey), there were three African-
       American men prosecuted for attempting to commit a stash house robbery. Three
       others – one white and two African-American – were not charged, as they did not
       show up at the appointed time for commission of the robbery.



                                                  46
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 47 of 53




        • In the “Bloodhound” investigation (New Jersey), there were 10 subjects – nine
        African-American and one white. None was prosecuted, because none appeared
        after a second meeting to continue the plot.

        • In an investigation labeled “Newark HI Crew” (New Jersey), an informant
        principally had discussions with one of the two white suspects. But during the
        course of those discussions, entirely independently of the ATF investigation, that
        suspect continued to commit burglaries in northern New Jersey, for which he was
        arrested on multiple occasions by local authorities. Eventually, he was held by the
        state court, and received a five-year sentence. That ended any discussion with the
        ATF informant about a stash house robbery scenario, and thus also terminated any
        investigation of the suspect’s confederate.

(Doc. No. 384 at 10-11) (see also Doc. No. 358 at 15-16.) Conversely, on his own volition,

Defendant did show up to, and participate in, meetings planning the robbery. (See Doc. No. 280

at 3-6.) He also went to the designated location on the day of the robbery where his co-conspirators

met just before executing the robbery. (See id.) At that point, Defendant was arrested. (See id.)

        The remainder of the proffered evidence also is not probative of discriminatory effect. The

allegation of racially insensitive conduct by ATF agents is not evidence of similarly situated

individuals of another race being treated differently from Defendant. Similarly, statistical evidence

showing the racial makeup of ATF informants and their targets is not evidence of similarly situated

individuals.

        Accordingly, because Defendant has not proffered “clear evidence” of similarly situated

individuals of another race who were treated differently from him in ATF stash house stings, he

has not proven discriminatory effect.

               2.      Discriminatory Intent

        To prove discriminatory intent, 39 a defendant must present evidence showing “the existence

of purposeful discrimination.” McCleskey v. Kemp, 481 U.S. 279, 292 (1987) (citations omitted).



39
     Discriminatory intent is “sometimes referred to as ‘discriminatory purpose[.]’” Washington,
     869 F.3d at 214.
                                                 47
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 48 of 53




“[I]t is not enough for [d]efendants to show that the ATF was willfully blind to the racially disparate

impact of its stash house sting operations[.]” Brown, 299 F. Supp. 3d at 1014 (internal quotations

omitted) (quoting Hare, 820 F.3d at 100 n.6).            Rather, a defendant must show that the

decisionmakers in his case “selected or reaffirmed a particular course of action at least in part

‘because of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.” McCleskey,

481 U.S. at 298 (citation omitted); Wayte v. United States, 470 U.S. 598, 610 (1985). This

generally requires that a defendant proffer non-statistical evidence, as it is “rare” that “a statistical

pattern of discriminatory impact demonstrate[s] a constitutional violation.” McCleskey, 481 U.S.

at 293 n.12; see also id. at 293 (citations omitted) (“[S]tatistical proof normally must present a

‘stark’ pattern to be accepted as the sole proof of discriminatory intent under the Constitution[.]”).

        But this focus on the intent of decisionmakers does not necessarily preclude a

determination of discriminatory intent from another viewpoint.               Discriminatory intent in

Defendant’s case can also be proven by the totality of a defendant’s proffered evidence. See Davis,

426 U.S. at 242 (“[A]n invidious discriminatory purpose may often be inferred from the totality of

the relevant facts . . . .”).

        Here, as previously set forth, Defendant proffers the following evidence as probative of

discriminatory intent:

        7. The discovery reveals that between 2009 and 2014, there were a total of 40 stash
        house sting investigations in this circuit:

             • 97% (128 out of 132) of the individuals investigated in the 40 stash house
               stings were individuals of color[];

             • 100% of the 62 criminal defendants arrested in the 17 stash house stings that
               resulted in prosecution were persons of color[];

             • 100% of the 26 defendants arrested and prosecuted in connection with the six
               investigations in the Eastern District of Pennsylvania were African-
               American[];

                                                   48
       Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 49 of 53




             • 100% of the four white individuals identified in these investigations were not
               arrested or prosecuted[];

             • 100% of the individuals targeted by the six white informants were African-
               Americans[];

             • prior to Washington’s sentencing, [Agent A] and [Contractor B] who worked
               at the ATF field office in Philadelphia, admitted to participating in racist and
               Islamaphobic activity in front of “other” individuals who were not involved
               in Washington’s investigation[].

       ...

             • persons of color comprised 50%[] of the individuals who were not arrested
               or prosecuted whereas 100% of the similarly situated four white individuals
               were not arrested or prosecuted;

             • informants of color targeted individuals of all races whereas 100% [of] the
               similarly situated six white informants targeted African-Americans
               exclusively.

(Doc. No. 380 ¶¶ 7-8.)

       First, addressing whether the key decisionmakers in Defendant’s case acted with a

discriminatory purpose, the evidence proffered by Defendant is not probative of discriminatory

intent. To start, the key decisionmakers in Defendant’s investigation—Bowman, Edwards, and

their supervisor—never “evinced any conduct or made statements consisting of racial bias or

discrimination or profiling.” (Doc. No. 384 at 5.) Further, the 2016 complaint of racially

insensitive conduct does not establish that the key decisionmakers, or any ATF agents in

Defendant’s case for that matter, acted with discriminatory intent. It is undisputed that Agent A

and Contractor B had no involvement in Defendant’s stash house case. The Government also

clarifies—and Defendant concedes in his own proffer—that none of the “others” who observed

Agent A and Contractor B engage in alleged racist activity were involved in Defendant’s case.

(See Doc. Nos. 377 at 3; 380 ¶ 7.) Furthermore, there is no evidence that the key decisionmakers



                                                  49
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 50 of 53




did not follow ATF protocols for conducting stash house investigations. Absent any evidence of

the key decisionmakers in his case engaging in questionable activity, the Court cannot conclude

that this alleged incident is probative of discriminatory intent. 40

        Moreover, all the above statistical evidence showing the racial makeup of those targeted,

investigated, arrested, or prosecuted is not probative of discriminatory intent because “evidence

concerning the racial composition of . . . defendants in . . . unrelated cases tells us nothing about

the intent of the decision makers in Defendants[] case.” 41 Lamar, 2015 WL 4720282, at *11; see

also Hare, 820 F.3d at 100 (citations omitted) (“[I]n cases involving discretionary judgments

‘essential to the criminal justice process,’ statistical evidence of racial disparity is insufficient to

infer . . . a discriminatory purpose.”). The same is true of the proffered statistics showing those

who were not arrested or prosecuted—while it may be relevant evidence to proving discriminatory

effect, it says nothing about the intent of the key decisionmakers in this case.

         And even when looking at the totality of the proffered evidence, “clear evidence” of

discriminatory intent has not been established. Although the statistical evidence shows that ATF

stash house stings disproportionately impact minorities, the Government’s main points in their

Response to the instant Motion show the controlled manner in which the stings are carried out and

dispel the notion that ATF acted with a discriminatory purpose in this case.



40
     Other courts have reached the same conclusion when presented with similar allegations. See,
     e.g., Brown, 299 F. Supp. 3d at 1015-16 (finding that race-based comments made by an ATF
     agent acting as the “disgruntled drug courier” to defendants in every sting operation he worked
     on “[fell] short of establishing that the decisionmakers in Brown acted with a racially
     discriminatory purpose.”); Lamar, 2015 WL 4720282, at *16 (finding that the “race-related
     comments” made by an informant in a different case were “not probative of whether the . . .
     decision-makers involved in this case acted with discriminatory purpose . . . .”).
41
     Likewise, the proffered statistics showing the racial makeup of ATF informants who targeted
     individuals says nothing about whether the key decisionmakers in Defendant’s case acted with
     a discriminatory purpose. See McCleskey v. Kemp, 481 U.S. 279, 292 (1987).
                                                  50
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 51 of 53




        For example, the Government notes that Defendant was not the target of ATF agents or

informants in this case; rather, he was brought into the conspiracy by Berry, months after Berry

approached a confidential informant—who is African-American—about robbery prospects that

resulted in ATF agents opening an investigation into him. (See Doc. Nos. 280 at 2-3; 384 at 5.)

Therefore, the proffered statistical evidence of ATF informants and their targets does not help

Defendant prove discriminatory intent because here it was Berry, not Defendant, who was the

target that precipitated the resulting investigation and stash house sting operation. 42

        The Government also explains that, in the 40 total identified stash house stings, the ATF

“not only did not instruct anyone to target minorities, but as a rule did not seek out any subjects at

all; instead, investigations began when informants or others learned of suspects’ already-

articulated interest in robberies.” (Doc. No. 384 at 8) (emphasis in original). In none of the 40

stash house stings “did an informant simply roam around a community and approach possible

targets on a whim. Every investigation was premised on information provided by or learned about

the suspect before any stash house scenario was approved and pitched.” 43 (Id.) Notably, “ATF

protocols mandate that only targets who show a propensity to do harm to the public through violent



42
     See United States v. Sanchez, No. 13-23-GMS, 2014 WL 6953248, at *2 (D. Del. Dec. 8, 2014)
     (holding that defendant “failed to make the requisite showing of discriminatory purpose”
     because “ATF did not ‘select’ Sanchez at all; rather he was originally recruited for the stash
     house scheme by a co-conspirator.”); Lamar, 2015 WL 4720282, at *9 (“Because co-
     conspirators—and not DEA agents or informants—approached these 76 defendants, it is clear
     that they were not targeted on the basis of any alleged discriminatory policy or practice of the
     DEA.”); Colon, 71 F. Supp. 3d at 277, 282-83 (holding that ATF stash house defendants did
     not allege an equal protection claim because “there is no evidence that the government did
     anything to select any of the seven defendants except for the two [initial targets], who
     themselves chose their own co-conspirators”).
43
     The Government provides examples of what often prompts ATF stash house sting
     investigations, see supra note 32, and even summarizes how each of the six identified white
     informants, in line with ATF protocols, conducted investigations of their targets. See supra
     note 21.
                                                  51
         Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 52 of 53




behavior, as documented through, among other things, their criminal histories, admissions to

others, or reputation in the community, may be selected for further investigation through a home

invasion sting[,]” and “no investigation was pursued until additional investigation was

conducted[.]” (Id. at 9.)

        Lastly, the Government provides a race neutral explanation for why suspects—including

the four white individuals—were not arrested or prosecuted. The “most common reason” stash

house stings ended, regardless of race, “was that the suspect did not show up for a first or

subsequent meeting[.]” (Id. at 10.) Insofar as the four white uncharged suspects are concerned,

the Government explains in detail how each investigation came to an end without these suspects

being charged. (See id. at 10-11.) 44 They either “did not show up at the appointed time for

commission of the robbery[,]” did not “appear[] after a second meeting to continue the plot[,]” or

were “arrested on multiple occasions” at the state level “entirely independently of the ATF

investigation.” (Doc. No. 358 at 16) (see also Doc. No. 384 at 10-11.)

        In sum, Defendant has not proffered “clear evidence” of discriminatory intent because he

has not proffered evidence showing the key decisionmakers in his case acted with a discriminatory

purpose nor statistical evidence showing a “stark” pattern of discriminatory enforcement.

Furthermore, looking at the totality of the proffered evidence, it does not show “clear evidence”

of discriminatory intent/purpose by ATF agents in this case. Accordingly, Defendant has not

proffered “clear evidence” of discriminatory effect nor intent to support a claim of selective

enforcement.




44
     See also supra note 33.
                                               52
        Case 2:13-cr-00171-JHS Document 391 Filed 01/13/21 Page 53 of 53




IV.    CONCLUSION

       Defendant Askia Washington has failed to demonstrate, on the facts of this case, that ATF

agents in his case engaged in selective enforcement in violation of his equal protection rights. For

all the foregoing reasons, Defendant’s Motion to Vacate Judgment and Dismiss [his] Superseding

Indictment (Doc. No. 380) will be denied. An appropriate Order follows.




                                                53
